Citation Nr: 0714879	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2002, 
for an award of service connection and the assignment of a 30 
percent disability rating for bilateral hearing loss.

2.  Entitlement to an effective date prior to May 29, 2002, 
for an award of service connection and the assignment of a 10 
percent disability rating for tinnitus.

3.  Whether a September 22, 1948 rating decision, which 
denied service connection for defective hearing pathology, 
should be reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and August 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the veteran's 
claims for an effective date prior to May 29, 2002 for the 
grant of service connection and the assignment of 30 percent 
and 10 percent disability ratings for bilateral hearing loss 
and tinnitus, respectively.  Further, in August 2004, the RO 
found that the rating decision dated September 22, 1948 did 
not contain CUE in denying service connection for defective 
hearing pathology.

In October 2006, the appellant failed to appear for a 
scheduled hearing before a Veterans Law Judge at the RO.  The 
appellant and his representative have neither given good 
cause for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).

In a VA Form 9 received in September 2004, the veteran filed 
a notice of disagreement (NOD) with the August 2004 rating 
decision.  Therefore, the CUE claim is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the issuance of a 
statement of the case (SOC) under the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999).  The issues of an effective 
date prior to May 29, 2002 for the veteran's service-
connected hearing loss and tinnitus are also remanded in 
accordance with the holding in Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

VA will notify the appellant if further action is required on 
his part.



REMAND

As noted above, in a VA Form 9 received in September 2004, 
the veteran filed a notice of disagreement (NOD) regarding 
whether a September 22, 1948 rating decision denying service 
connection for defective hearing pathology, should be 
reversed on the grounds of clear and unmistakable error 
(CUE).  As such it requires the issuance of an SOC.  
Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002).  Therefore, this case must be 
remanded for a separate SOC on the issue.  

With regard to the veteran's claims for an effective date 
prior to May 29, 2002 for his service-connected bilateral 
hearing loss and tinnitus, the Board finds that the claims 
must be remanded to the RO in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Court 
held in Harris that all issues "inextricably intertwined" 
with the issue(s) certified for appeal, are to be identified 
and developed before appellate review.  Id.  In his September 
2004 NOD, the veteran claimed that a CUE has been made with 
his original claim for defective hearing.  Thus, the 
effective dates for his service-connected bilateral hearing 
loss and tinnitus should date back to his original claim.  As 
such, the Board finds that the earlier effective date claims 
for his service-connected bilateral hearing loss and tinnitus 
are inextricably intertwined with whether the September 22, 
1948 rating decision, denying service connection for 
defective hearing pathology, should be reversed on the 
grounds of CUE.  Accordingly, it would be premature and 
prejudicial for the Board to consider the issues of earlier 
effective dates at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

The RO should issue a statement of the 
case as to the issue of whether a 
September 22, 1948 rating decision of the 
RO, which denied service connection for 
defective hearing pathology, should be 
reversed on the grounds of CUE.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the appellant and his 
representative the requisite period of 
time for a response.  If the veteran does 
not complete a timely appeal regarding 
the CUE issue, the RO should return the 
case to the Board for further appellate 
consideration of his claims of 
entitlement to an effective date earlier 
than May 29, 2002 for the award of 
service connection for bilateral hearing 
loss and tinnitus, if otherwise in order.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



